DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered.
The Amendment submitted on November 22, 2022, has been entered.  Claims 2 – 5, 10 – 12, 15 – 18, 25, and 26 have been cancelled.  Claim 1 has been amended and no claims have been added.  Therefore, the pending claims are 1, 6 – 9, 13 – 14, 19 – 24, and 27.
The amendments to claims renders moot the 35 USC 112 1st paragraph and 112 2nd paragraph rejections set forth in the previous Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 – 9, 13 – 14, 19 – 24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “floating thread” in claim 1 is indefinite. It is unclear what structure the term “floating” adds to the claimed thread? While “float” is a term used in the weaving art, the disclosure fails to clearly define the term “floating”. Is the yarn only required to pass over multiple yarns at a time? Or does floating imply some other meaning? How is a floating thread different from other threads? Will any thread which is used to interconnect the face and woven fabric meet the claim limitations? Claims 6 – 9, 13 – 14, 19 – 24, and 27 are also rejected due to their dependence on claim 1.
The terms “woven” and “unwoven” are indefinite. The claim as a whole is to a woven fabric. It is unclear how a woven fabric has woven or unwoven areas within the whole fabric. Weaving is defined as the interlacing of yarns. While a fabric may have areas where the yarns are farther apart, making a loosely woven fabric, or one yarn passes over multiple orthogonal yarns, the yarn will still eventually interlace with another orthogonal yarn. The fabric does not have areas that are woven interrupted by unwoven areas. The fabric is not suddenly produced by another process, only the weaving pattern changes. Thus, it is not clear how a woven fabric can include areas which are specifically woven alternating with areas that are unwoven. The preamble describes the fabric as a three-dimensional weave, thus, even if an intermediate yarn crosses between out layers, the intermediate yarn is interlaced with those layers and forms a single woven fabric. Is the applicant requiring that the yarns or face and back layer are connected by a process other than weaving? 
	Further, the claim tries to defined the weaving process as including form woven and unwoven areas. Again, how can a fabric made by a weaving process be considered unwoven? The claim recites that the weaving is “stopped” to form a gap or a tube? Are the other layers not woven either? What happens in the tube region if these sections are not formed by weaving? Does another fabric process occur? 
	For purposes of examination, the areas of tubes are not considered to be unwoven areas without any interlacing between yarns in the outer layer. Instead, the tube regions are interpreted as requiring, woven fabrics wherein the yarns which can cross between the outer layers lie within the fabric or the face or back layer and do not cross between the face and back layers. Claims 6 – 9, 13 – 14, 19 – 24, and 27 are also rejected due to their dependence on claim 1.
The term “pushing” in claim 1 is indefinite. How are the floating yarns “pushed” do the yarns undergo a separate process in the unwoven areas that form a structure other than the yarn inserted within only one of the face or back layers or inserted within the three-dimensional fabric? Any yarns inlaid by any method between the outer layers is considered to meet this limitation unless the applicant show that “pushing” results in a different structure in the final product. Claims 6 – 9, 13 – 14, 19 – 24, and 27 are also rejected due to their dependence on claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 7, 13, 14, 19 – 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truslow et al.
	Truslow et al. discloses a woven fabric formed by weaving together warp and weft yarns and orthogonal yarns (column 1, lines 15 – 25).  The Figures show that the woven fabric includes a face layer and a back layer formed from multiple sets of warp and weft yarns which form a first surface distinct from the second opposite surface (Figures 2 and 3).  Some of the warp and/or weft yarns are formed from shrinkable yarns (column 1, lines 15 – 25).  The orthogonal yarns are interlaced with the warp and weft yarns at spaced apart intervals (column 1, lines 17 – 25).  The orthogonal yarns correspond to the threads used to weave together the face layer and back layer to form a pattern of alternating and repeating unstitched surface portions 10 and stitched surface portions 11.  Truslow teaches that a great variety of patterns can be produced by varying the pattern on which the yarns are interlaced (column 1, lines 55 – 60).  After the yarns are woven together, the fabric is subjected to a treatment that shrinks the shrinkable yarns causing the less shrinkable yarns to buckle (column 1, lines 20 – 30).  The buckled areas form openings in the fabric called blisters 10 (column 2, lines 65 – 70).  Finally, Truslow discloses that it is preferred that heat shrinkable thermoplastic yarns are used as the more shrinkable yarns (column 6, lines 63 – 75).  The shrinkable yarns can be chosen from known shrinkable thermoplastic yarns such as polyethylene (column 6, lines 62 – 70). Truslow also teaches that the shrinkable yarns can be other than heat shrinkable specifically, such as nylon yarn (column 7, lines 15 – 20).  Further, Truslow doesn’t require that the shrinkable yarn is an elastic yarn.  
	With regards to the limitation the woven fabric is produced by a weaving system with a computer program, it is noted that this limitation describes the method of making the woven fabric and doesn’t describe or limit the physical structure of the woven fabric itself. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). In this specific case, the prior art is woven to produce stitched and unstitched regions, wherein the unstitched regions form open tubes when the fibers are shrunk. Thus, the prior art is considered to have the same structural features even if the production process is different. 
	The blisters, which are shown as rectangular openings (Figure 1) are considered to be equivalent to the claimed tubes since the blisters are rectangular shaped openings.  Further, Truslow teaches that a great variety of patterns can be produced by varying the plan on which the yarns are interlaced and also by varying the location or number of shrinkable yarns in the fabric (column 1, lines 55 – 70). While Truslow teaches that the blisters can be used to create varying patterns by modifying the weaving pattern, Truslow fails to explicitly teach make the tubes or blisters into number, letter, logos, or brands.  It would have been an obvious matter of design choice to choose patterns that include letters numbers, or logos, since such a modification would have involved a mere change in the shape of a component and Truslow teaches that varying patterns and designs can be used in the invention. A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. Further, it has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2nd 229, 73 USPQ 431 (CCPA 1947).  In other words, unless that applicant can show that the change in shape or design of the puffed regions produces a structural or functional difference in the final product of the claimed invention over the prior art, then the difference is considered to be purely ornamentation and is not sufficient to make the claimed invention patentably distinguishable overt the prior art. Thus, claims 1, 7, and 21 – 24 are rejected.
	With regards with the limitation that the tubes can be manipulated to create a puffed design that is more exaggerated on one side or layer, this limitation is not interpreted as a positively claimed limitation. It has been held that the recitation that an element is “capable of” performing a function, i.e., “can be”, is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. In the present case, the limitation that the woven fabric can be manipulated does not require that it is manipulated into an embodiment with a puffed design that is more exaggerated on one surface than the opposite surface, instead it only requires that it is possible.
	In the alternative, if the limitation to require that the fabric is produced with a more exaggerated puff design on one surface than the other, this feature is interpreted as requiring one surface of the fabric to have larger puff regions than the opposite surface. Truslow discloses an embodiment wherein the puffed regions are only on one surface. As shown in Figure 2, the fabric can be woven so that the buckled regions, i.e., the puffed regions, are formed on only a first surface of the fabric and opposite surface remains relatively flat across the entire surface.  Since front and back are relative terms the puffed surface can be considered either a front or back surface depending on how the fabric is used in a garment.  Thus, claims 13 and 14 are rejected.
	With regards to claim 19, wherein the fabric is used in a label, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987).  Since claim 19 does not recite any specific structural features of the label and only requires the fabric of claim 1, then claim 19 is rejected with claim 1.
	Finally, Truslow teaches that a variety of patterns can be produced by varying the weaving pattern in which the yarns are interlaced (column 1, lines 55 – 65).  As set forth above, it has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. Thus, it would have been obvious to change the size and shapes of the opening to create different patterns in the fabric taught by Truslow.  Thus, claim 20 is rejected.
	Finally, with regards to the recitation that the fabric is used to form part of a label for a garment, it is noted that the claim is drawn to a general textile and not a garment or specific structure. Thus, any design portion of the woven fabric can be considered to be a label. Further, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Thus, claims 27 is rejected.
Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truslow in view of Berg (2,357,164).
	The features of Truslow have been set forth above.  Truslow teaches that a variety of patterns can be used to weave the fabric (column 1, lines 55 – 65).  However, Truslow does not teach varying the pattern within specific areas of the fabric.  Berg is drawn to a fabric comprising pocket regions.  Berg discloses that the composite can be stitched thereto at regular or irregular spaced intervals, to create various patterns (column 2, lines 30 – 37).  As shown in the figures, the design is regularly spaced across the entire width of the fabric.  Hence, it would have been obvious to one having ordinary skill in the art to choose from various design patterns and varying the pattern within specific regions of the fabric in the fabric of Truslow to produce with regions with different patterns or not pockets at all the produce different visual designs and optimize fabric properties in specific regions of the fabric.  Thus, claims 8 and 9 are rejected.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truslow in view of Kahil (2,401,830).
	The features of Truslow have been set forth above.  While Truslow teaches creating a woven fabric with open pocket regions, Truslow fails to teach adding filler fiber to the pocket regions. Kahil is drawn to woven fabric comprising pocket regions between the outer fabric layers (column 1, lines 10 – 25).  Further, Kahil discloses that the composite fabric can have improved insulation qualities.  Additionally, Kahil teaches that the composite fabric can be modified to add a bat or loose fibers between the outer layers (column 3, lines 56 – 65).  Thus, it would have been obvious to one having ordinary skill in the art that the open regions of the fabric taught by Truslow can be modified by adding loose battings or fibers, as taught by Kahil, to modify the insulative properties of the composite structure.  Therefore, claim 6 is rejected. 
Claims 1, 7 – 9, 13, 14, 19 – 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg in view of Faircloth (3,359,610) and Truslow et al. (3,071,165).
	Berg is drawn to a woven fabric comprising two outer fabric layers with an intermediate layer of binder material which interweaves the outer fabric layers together at spaced apart regions to create air pockets throughout the fabric (column 1, lines 10 – 16).  The layers are formed in a single weaving step with multiple warp and weft layers forming two outer layers and further includes an intermediate layer of warps 12 that interweave the outer layers together in a desired pattern (column 1, lines 24 – 35).  The warps in woven layer A and woven layer B correspond to the claimed split warps.  Further, warps 12 correspond to the transverse or floating threads that join the outer layer together and threads that pass through the open areas between the split warps.
	Berg discloses the woven fabric is has strong binding yarns to join the outer layers together to force the pocket regions open (column 1, lines 40 – 50).  However, Berg fails to teach using heat sensitive fibers as the binding yarn to create the open regions.  The features of Truslow have been set forth above. Truslow is drawn to a woven fabric which is treated to form pockets. After the yarns are woven together, the fabric is subjected to a treatment that shrinks the shrinkable yarns causing the less shrinkable yarns to buckle (column 1, lines 20 – 30).  The shrinkable yarns can be chosen from known shrinkable thermoplastic yarns such as polyethylene (column 6, lines 62 – 70). Truslow also teaches that the shrinkable yarns can be other than heat shrinkable specifically, such as nylon yarn (column 7, lines 15 – 20). Thus, it would be obvious to use heat shrinkable yarns as the binder yarn to create a puckered design as taught by Truslow.
	With regards to the limitation that fabric is produced by a computer controlled weaving machine, the method of making the product is not germane to the issue of patentability of the product itself.  Therefore, the limitation requiring that the weaving is controlled by a computer has not been given patentable weight.  As set forth above, the patentability of a product is based on the structure of the product itself and not how it is made. Regardless of how the patterning is controlled, the final structure will still have a composite with stitched together regions and unstitched regions.  
	Berg discloses that the pockets may have any other geometric shape or design, including using different size pockets in the pattern (column 2, lines 30 – 37). However, Berg fails to explicitly teach make the tubes into number, letter, logos, or brands.  It would have been an obvious matter of design choice to choose patterns that include letters numbers, or logos, since such a modification would have involved a mere change in the shape of a component and Berg teaches that varying patterns and designs can be used in the invention. A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. Further, it has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2nd 229, 73 USPQ 431 (CCPA 1947). In other words, unless that applicant can show that the change in shape or design of the puffed regions produces a structural or functional difference in the final product of the claimed invention over the prior art, then the difference is considered to be purely ornamentation and is not sufficient to make the claimed invention patentably distinguishable overt the prior art. Thus, claims 1, 7, and, 21 – 24 are rejected.
	Berg discloses that the composite can be stitched thereto at regular or irregular spaced intervals, to create various patterns (column 2, lines 30 – 37).  As shown in the figures, the design is regularly spaced across the entire width of the fabric.  Hence, it would have been obvious to one having ordinary skill in the art to choose from various design patterns or modify or optimize a design to produce a design pattern which can be desirable or aesthetically pleasing to consumers and able to stitch together the layers sufficiently so that the final composite will have sufficient strength and structural integrity for the end use.  Thus, claims 8 and 9 are rejected.
	Berg discloses that the fabric can be design with different stich patterns and different levels of puckering depending on the amount on internal layers and shrinkage (column 3).  However, Berg fails to teach that the puckering in the face layer is different than the amount of puckering in the base layer.  Truslow et al. is drawn to puckering woven fabrics by weaving together yarns with different shrinkage characteristics (column 1, lines 10 – 25).  The less shrinkable yarns pucker out of the fabric plane while the shrinking yarns stay within the fabric plane (column 1, lines 45 – 50).  Further, the figures show the puckering is only on one surface of the shrunk fabric (Figure 2).  Thus, it would be obvious to those having ordinary skill in the art to include shrinkable yarns in one of the outer layers to control the location of the puckering regions and create only one raised surface in the fabric of Berg.  Thus, claims 13 and 14 are rejected. 
	With regards to claim 19, wherein the fabric is used in a label, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987).  Since claim 19 does not recite any specific structural features of the label and only requires the fabric of claim 1, then claim 19 is rejected with claim 1.
	Finally, Berg discloses that the pockets may have any other geometric shape or design, including using different size pockets in the pattern (column 2, lines 30 – 37). Also, Berg discloses that the composite can be stitched thereto at regular or irregular spaced intervals, to create various patterns (column 2, lines 30 – 37).  Thus, it would have been obvious to change the size and shapes of the opening to create different patterns in the fabric taught by Truslow.  As set forth above, it has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. Thus, claim 20 is rejected.
	Additionally, with regards to the recitation that the fabric is used to form part of a label for a garment, it is noted that the claim is drawn to a general textile and not a garment or specific structure. Thus, any design portion of the woven fabric can be considered to be a label. Further, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Thus, claims 27 is rejected.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg and Truslow as applied to claim 1 above, and further in view of Kahil.
	The features of Berg and Truslow  have been set forth above. The fabric of Berg is designed to be used in blankets and insulating materials (column 2, lines 20 – 30).  However, Berg fails to teach adding fibers into the open tube regions.  Kahil is drawn to woven fabric comprising pocket regions between the outer fabric layers (column 1, lines 10 – 25).  Further, Kahil discloses that the composite fabric can have improved insulation qualities.  Additionally, Kahil teaches that the composite fabric can be modified to add a bat or loose fibers between the outer layers (column 3, lines 56 – 65).  Thus, it would have been obvious to one having ordinary skill in the art that the open regions of the fabric taught by Berg can be modified by adding loose battings or fibers, as taught by Kahil, to modify the insulative properties of the composite structure.  Therefore, claim 6 is rejected.
Response to Arguments
Applicant's arguments filed November 22, 2022 have been fully considered but they are not persuasive. First, the applicant’s arguments address the references individually and not the rejection as a whole. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, the argue that the references do not teach that the weaving is controlled by a computer to form the alternating sections (response, pages 6 – 7). It is noted that the applicant does not provide any arguments as to what part of the weaving step would produce a structurally different final product that the puckered three-dimensional products taught by the prior art. The limitation that the woven fabric is produced by a weaving system with a computer program, is directed to the  method of making the woven fabric and doesn’t describe or limit the physical structure of the woven fabric itself. As set forth above, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). In this specific case, the prior art is woven to produce stitched and unstitched regions, wherein the unstitched regions form open tubes when the fibers are shrunk. Applicant’s arguments fail to show how the prior art would not produce the same structure product. Thus, the rejection is maintained.
Further, it is noted that the applicant argues that the prior art does not use a computer program to produce the pattern. Is the applicant suggesting the woven fabric of the prior art is made by hand? If so how does that process make a different final product? Further, very rarely are complex woven fabrics made on machinery that is not computer controlled. Even if the weaving equipment uses a card systems to control the loom and the pattern, these systems rely on simple computer systems to power and move the shuttle to create the desired pattern. Thus, weaving machines use varying types of computers to produce any complex pattern in a weaving fabric. It is not clear why the applicant considers their “computer program” to be novel or how that “computer program” create a unique fabric that is structurally distinct from the prior art. Therefore, the rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
December 14, 2022



/JENNA L JOHNSON/Primary Examiner, Art Unit 1789